Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uesugi et al. (“Uesugi” US 2018/0219088 published 08/02/2018) in view of Park et al. (“Park” Park, J. “Comparison of AlGaN/GaN High Electron Mobility Transistor with AlN or GaN as cap layer” Presentation of LG Electronics Institute of Tech. available online at Researchgate at “https://www.researchgate.net/ publication/280027962_Comparison_of_AlGaNGaN_High_Electron_Mobility_Transistor_with_AlN_or_G.  
As to claim 1, Uesugi shows a semiconductor device, comprising: 
a first electrode (see drain electrode 32; [0037]); 
a second electrode (source electrode 31; [0037]); 
a third electrode (gate electrode 33; [0037]), a position of the third electrode in a first direction being between a position of the second electrode in the first direction and a position of the first electrode in the first direction, the first direction being from the second electrode toward the first electrode (note 33 is between 31 and 32 in the x horizontal direction); 
a first semiconductor layer including Alx1Ga1-x1N (0 <= x1 < 1), the first semiconductor layer including a first partial region, a second partial region, a third partial region, a fourth partial region, and a fifth partial region (see regions designated here in the reference analogous to  how the applicant designates their regions of their channel layer in their own Figures as the reference appears to have mirrored regions, and note these designations shift a bit for depending claims 11 and 15 and their depending claims below as they are shifted to address various species embodiments that have the region designations shifted slightly), a second direction (up/down vertical direction) from the first partial region (part of channel under drain) toward the first electrode (drain) crossing the first direction (note vertical direction crosses horizontal direction), a direction from the second partial region (part of channel under the source) toward the second electrode (the source electrode) being aligned with the second direction (this being a vertical direction), a direction from the third partial region (the part of the channel under the gate) toward the third electrode (the gate electrode) being aligned with the second direction (this being vertical), the fourth partial region being between the third partial region and the first partial region in the first direction (note the part of the channel between 
a second semiconductor layer including Alx2Ga1-x2N (0 < x2 < 1 and x1 < x2) (see barrier layer 20 of AlGaN in [0025]), the second semiconductor layer including a first semiconductor region (here the office designates the part of barrier layer between gate and drain analogous to how the applicant has theirs designated in the application, note that for some depending claims like claim 11 and 15 and their depending claims down below this designation is shifted slightly towards the drain’s location analogous to how the applicant does for theirs in their application in Fig. 7/8 compared to earlier figures), a second semiconductor region (here the office designates the part of barrier layer between gate and source analogous to how the applicant has theirs designated in the application), and a third semiconductor region (here the office designates the part of barrier layer under the drain electrode analogous to how the applicant has theirs designated in the application), a direction from the fourth partial region toward the first semiconductor region being aligned with the second direction (note the fourth partial region is aligned with the first semiconductor region in the vertical direction), a direction from the fifth partial region toward the second semiconductor region being aligned with the second direction (note the fifth partial region is aligned with the second semiconductor region in the vertical direction), the third semiconductor region being between the first partial region and the first electrode in the second direction (note the part of the barrier layer under the drain electrode is between the part of the channel layer which is located under the drain electrode and the drain electrode itself), 

and 
a first insulating layer (gate insulator layer 21; [0023]), a portion of the first insulating layer (portion of 21) being provided (1) between the third partial region (part of channel under the gate) and the portion of the third electrode (the part of the gate electrode going down through the barrier and channel layer) in the second direction (note that in the vertical direction there is part of 21 between the part of the channel located under the gate electrode and the actual part of the gate electrode that goes down through the barrier and channel layers, or in other words the gate dielectric has a bottom portion down in the gate recess at the channel layer), and (2) between the fourth partial region and the fifth partial region in the first direction (note that in the horizontal direction there is a part of the same part of the insulating layer noted above that is between the part of the channel located between drain and gate and then the part of the channel located between source and gate, or in other words the gate dielectric has some sidewall parts down in the channel layer’s gate recess).  

However, under the above designations of parts Uesugi fails to show a first compound member including Aly1Ga1-y1N (0 < y1 <= 1 and x2 < y1) (in other words an AlN layer or AlGaN layer with even higher Al concentration than the layer with x2 designated above) and including a plurality of first compound portions, the plurality of first compound portions being between the third semiconductor region and the first electrode in the second direction, a portion of the first 

Park shows making a discontinuous AlN cap layer from a bunch of smaller AlN cap layer sections (see the first Figure on page 9 with accompanying discussion preceeding such).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the discontinuous AlN cap layer taught by Park to have made a discontinuous cap layer in Uesugi at relevant areas similar to those in the Park reference, saving only for where the recessed part of the gate in Uesugi is located, with the motivation of raising the 2DEG concentration a bit (see the point to using an AlN cap layer that is discontinuous is to raise the 2DEG concentration up a bit as noted in the table on page 7, which in turn helps to allow for high drain current as discussed on page 6).  

The office notes that after the above combination of references the office will designate two of the AlN sections under the drain which are a part the overall discontinuous AlN cap layer brought in from Park to be designated as “the first compound member” being made of AlN, which itself will include a “plurality of first compound portions”, that is the two AlN sections themselves which are here being designated, the plurality of first compound portions being between the third semiconductor region and the first electrode in the second direction (in other words they are located between the part of the barrier layer located under the drain electrode and the drain electrode itself), a portion of the first electrode being between one of the plurality of first compound portions and another one of the plurality of first compound portions in the 

As to claim 2, Uesugi as modified by Park above shows the device above wherein a direction from the one of the plurality of first compound portions toward the other one of the plurality of first compound portions has a component in the first direction (note that when the two AlN parts designated above as the first compound portions in the combination rejection above are brought into the primary reference they will be roughly aligned as shown in the secondary reference, that is, running majority left-right in the side view of Fig. 1 in the primary reference, and the office notes here that a diagonally into the page and to the right direction will point from one of them to the other of them and also will have a component in the left-right horizontal direction).  

As to claim 3, Uesugi as modified by Park above shows the device above wherein a direction from the one of the plurality of first compound portions toward the other one of the plurality of first compound portions has a component in a third direction (note that when the parts are brought into the primary reference from the secondary reference as just discussed above the direct direction into the page will be pointing from one to the other one), the third direction crossing a plane including the first direction and the second direction (note the into 

As to claim 4, Uesugi as modified by Park above shows the device wherein the one of the plurality of first compound portions and the other one of the plurality of first compound portions contact the third semiconductor region (note that both of the AlN sections designated above contact the part of the barrier layer 20 under the drain as they are formed directly thereon in the combination above).  

As to claim 5, Uesugi as modified by Park above shows the device wherein a bottom face of the first electrode that faces in a direction parallel (see bottom face of the drain electrode facing downwards in a direction parallel with the vertical direction) to the second direction directly contacts the third semiconductor region (note this bottom face of the drain contacts the barrier layer).  

As to claim 6, Uesugi as modified by Park above shows the device further comprising a second compound member including Aly2Ga1-y2N (0 < y2 <= 1 and x2 < y2) (note in the combination above there are some AlN sections under the source electrode which are brought into the primary reference in the combination above and two of the sections under the source are here designated as a “second compound member”), the second semiconductor layer further including a fourth semiconductor region (region in the barrier layer under the source), the fourth semiconductor region being between the second partial region and the second electrode in the second direction (note the region in the barrier layer under the source electrode is between the region of the channel layer that is located under the source electrode in the 

As to claim 7, Uesugi as modified by Park above shows the device wherein a direction from the one of the plurality of second compound portions toward the other one of the plurality of second compound portions has a component in the first direction (the office notes that the AlN sections brought in from the secondary reference are understood here to be running long wise along the horizontal direction in the primary reference in which they are brought into in the combination rejection above, the office then notes that a direction into the page and to the left slightly is a direction that will be from one of the two AlN sections to the other of the two and it will have a component in the horizontal direction in the view of the page in the primary reference).  

As to claim 8, Uesugi as modified by Park above shows the device wherein a direction from the one of the plurality of second compound portions toward the other one of the plurality of second compound portions has a component in a third direction, the third direction crossing a plane including the first direction and the second direction (the office notes that the AlN 

As to claim 9, Uesugi as modified by Park above shows the device wherein the one of the plurality of second compound portions and the other one of the plurality of second compound portions contact the fourth semiconductor region (note the two AlN sections discussed just above contact the region of the barrier layer that is just below the source directly).  

As to claim 10, Uesugi as modified by Park above shows the device wherein, wherein the portion of the second electrode contacts the fourth semiconductor region (note that the portion of the source electrode discussed above itself comes down and is on the barrier layer portion under the source electrode and is contacting the barrier layer at that portion directly).

As to claim 11, Uesugi as modified by Park above shows the device further comprising:
A third compound member including Aly3Ga1-y3N (0 < y3 < 1 and x2 < y3) (note one of the stand alone AlN sections that are located between the gate electrode and the drain electrode in the secondary reference above that is brought into the primary reference in the combination above; note that for 14 below specifically the office will designate both of the stand alone AlN sections between the gate and drain here as this overall “member” rather than just one), 

The second semiconductor layer further including a fifth semiconductor region (see the barrier layer having a fifth semiconductor region between the gate and drain but closer to the gate), a direction from the sixth partial region toward the fifth semiconductor region being aligned with the second direction (note the sixth partial region is vertically aligned with the fifth semiconductor region), 
The first semiconductor region being between the fourth partial region and the third compound member in the second direction (note here that the first semiconductor region is between the fourth partial region and where the little section of AlN designated as the third compound member is located, in the vertical direction), 
the first insulating layer including a first insulating region (note the insulating region of the gate insulator described above having a region thereof around the vicinity of the gate), 
the first insulating region being between the third compound member and at least a portion of the third electrode in the first direction (note that the insulating region designated above is at least partly between the newly designated small section of AlN that is designated as the third compound member and at least a portion of the gate electrode in the horizontal when the combination is made and the AlN sections are brought into the primary reference), and a part of the first insulating layer being between the third compound member and the first electrode in the first direction (and also note that a part of the first insulating layer overall will 

As to claim 12, Uesugi as modified by Park above shows the device wherein, he third compound member contacts the first semiconductor region (note that the third compound member designated above will contact the barrier layer right at the first semiconductor region that is designated up above, though note that for claims 11 and 12 the slightly modified designation of the first semiconductor region is used here, as briefly discussed above).  

As to claim 13, Uesugi as modified by Park above shows the device wherein the first insulating region contacts the fifth semiconductor region (note the first insulating region designated above contacts the fifth semiconductor region of the barrier layer designated above directly).

As to claim 14, Uesugi as modified by Park above shows the device wherein the third compound member includes a plurality of third compound portions (note in the special designation of parts above for claim 14 there are plural stand alone sections of AlN between gate and drain), a portion of the first insulating layer being between one of the plurality of third compound portions and another one of the plurality of third compound portions (the office notes that when the AlN sections are brought into the primary reference from the secondary reference the layer 21 will be between the two AlN sections).  

As to claim 15, Uesugi as modified by Park above shows the device further comprising a fourth compound member including Aly4Ga1-y4N (0 <y4 <= 1 and x2 < y4), 

the second semiconductor layer further including a sixth semiconductor region (note the barrier layer having a region nearby to the gate but between the gate and source), a direction from the seventh partial region toward the sixth semiconductor region being aligned with the second direction (note the newly designated seventh partial region of the channel layer is directly below the newly designated sixth semiconductor region in the vertical direction), 
the second semiconductor region being between the fifth partial region and the fourth compound member in the second direction (note the second semiconductor region of the barrier layer being between the fifth partial region of the channel and the newly designated fourth compound member in the vertical direction), 
the first insulating layer further including a second insulating region (note the first insulating layer further includes a second insulating region that is over between the source and gate), 
the second insulating region being between the fourth compound member and at least a portion of the third electrode in the first direction (note that when the AlN sections are brought in from the secondary reference in the combination above then the region of the insulating layer designated just above is between the designated fourth compound member and at least a portion of the gate electrode in the horizontal direction).  



As to claim 17, Uesugi as modified by Park above shows the device wherein the second insulating region contacts the sixth semiconductor region (note that the insulator region of the gate insulator layer will contact the region of the barrier layer nearby to the gate but overall between the gate and source).  


As to claim 18, Uesugi as modified by Park above shows the device further comprising a fifth compound member including Aly5Gai~y5N (0 < y5 <= 1 and x2 < y5) (note that when the overall discontinuous AlN layer is brought in from the secondary reference above into the primary reference then there are two portions that are solely between the gate and the drain in their horizontal positioning in general in the view of the secondary reference’s Figure, and which will remain such when brought into the primary reference), a portion of the second semiconductor layer being between the first semiconductor layer and at least a portion of the fifth compound member (note there is a part of the barrier layer directly below the couple of portions just discussed above that is between the channel layer and the at least a portion of the fifth compound member just designated).  



As to claims 23 and 24 note the grounds of rejection for claims 13 and 17 above where claims 23 and 24 are just slightly broader versions of those current claims (without the new additions having been made).  

As to claim 25, Uesugi as modified by Park above shows the device wherein the first direction is parallel to an interface between the first semiconductor layer and the second semiconductor layer (see the horizontal direction being parallel to the interface between the channel and barrier layer).  


Response to Arguments
Applicant’s arguments, see remarks, filed 01/21/2022, with respect to the previous grounds of rejection have been fully considered and are persuasive.  The previous rejections of the claims have been withdrawn.  However, new grounds of rejection are pending above.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891